Case 8:20-cv-01665-KKM-AAS Document 70 Filed 03/23/21 Page 1 of 2 PageID 638




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JARRETT LAFLEUR, et al.,

             Plaintiffs,
v.                                                Case No. 8:20-cv-1665-T-KKM-AAS

STATE UNIVERSITY SYSTEM OF
FLORIDA, et al.,

          Defendants.
_______________________________________/

                                        ORDER

      This order follows the Plaintiffs’ second motion to extend the class-certification

deadline. (Doc. 67). For good cause, the court may stay discovery to protect parties

from annoyance, undue burden, or expense. Fed. R. Civ. P. 26(c); Panola Land Buyers

Ass’n v. Shuman, 762 F.2d 1550, 1558–59 (11th Cir. 1985). Before allowing discovery to

begin, district courts should attempt to resolve motions to dismiss for failure to state a

claim to avoid unnecessary costs to litigants and the Court. Chudasama v. Mazda Motor

Corp., 123 F.3d 1353, 1367–68 (11th Cir. 1997).

      The Defendants moved to dismiss the Plaintiffs’ amended complaint. (Doc. 20).

Rather than expending judicial resources on ongoing discovery issues and deadline-

extension requests, the Court finds good cause to stay discovery until an order issues

on the defendants’ motion to dismiss. As a result, the following is ORDERED:

      1.     Discovery is STAYED pending an order on the defendants’ motion to
Case 8:20-cv-01665-KKM-AAS Document 70 Filed 03/23/21 Page 2 of 2 PageID 639




           dismiss. Within ten days of the Court’s order on the defendants’ motion

           to dismiss, the parties must meet and confer for the purpose of preparing

           and filing an amended Case Management Report. The amended Case

           Management Report must be filed on the docket within five days of the

           parties’ meeting.

      2.    The Defendants’ motion for protective order (Doc. 57) is DENIED

           without prejudice. The plaintiffs’ unopposed motion for extension of

           time to file a response to the motion for protective order (Doc. 68) is

           DENIED as moot.

      3.   The Plaintiffs’ motion to extend the class certification deadline (Doc. 67)

           is DENIED as moot.

      ORDERED in Tampa, Florida, on March 23, 2021.




                                         2
